
	
		I
		111th CONGRESS
		2d Session
		H. R. 6073
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Speier (for
			 herself, Mrs. Biggert,
			 Mr. Baca, Ms. Corrine Brown of Florida,
			 Ms. Schakowsky,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Lee of California,
			 Mr. LaTourette,
			 Ms. Roybal-Allard,
			 Mr. Grijalva,
			 Mr. Stark,
			 Mr. Kildee,
			 Mr. Hinchey,
			 Ms. Harman,
			 Mr. Holt, Ms. Eshoo, Mr.
			 Connolly of Virginia, Mrs. Davis of
			 California, Mr. Ellison,
			 Mrs. Halvorson,
			 Mr. Kucinich,
			 Mrs. Maloney,
			 Mr. Pomeroy,
			 Mr. Price of North Carolina,
			 Mr. Schiff,
			 Ms. Schwartz,
			 Ms. Titus,
			 Ms. Tsongas,
			 Ms. Sutton,
			 Mrs. Napolitano,
			 Ms. Jackson Lee of Texas,
			 Mr. Carson of Indiana,
			 Mrs. Emerson,
			 Ms. Wasserman Schultz,
			 Ms. Matsui,
			 Mrs. Capps,
			 Ms. McCollum,
			 Mr. Sherman,
			 Mr. Thompson of California, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To award a Congressional Gold Medal to Dr. Balazs
		  Ernie Bodai in recognition of his many outstanding contributions
		  to the Nation, including a tireless commitment to breast cancer
		  research.
	
	
		1.FindingsThe Congress finds as follows:
			(1)Dr. Balazs Ernie Bodai was
			 born in Budapest, Hungary, in 1951.
			(2)As a child, Dr.
			 Bodai and his family lived in a bomb shelter for over a year during the
			 Hungarian Revolution of 1956 before managing to escape and immigrate to the
			 United States.
			(3)Dr. Bodai received
			 his B.A. and M.S. degrees from the University of California, Los Angeles, and
			 subsequently received his M.D. degree from the University of California, Davis,
			 at the young age of 26.
			(4)Dr. Bodai has
			 authored over 250 medical articles and published 5 books, 4 of which focus on
			 cancer.
			(5)After working as a
			 breast cancer surgeon for 15 years and caring for more than 1,500 patients, Dr.
			 Bodai became frustrated with the pace of breast cancer research funding.
			(6)In 1996, Dr. Bodai
			 launched a campaign to create a postal stamp to benefit breast cancer
			 research.
			(7)After several trips to Washington, DC, and
			 countless visits with United States Senators and Members of Congress, the Stamp
			 Out Breast Cancer Act, which allowed a breast cancer stamp to be sold at up to
			 8 cents above the normal first-class rate, was passed and signed into law in
			 August 1997.
			(8)As a direct result
			 of Dr. Bodai’s tireless commitment to breast cancer research, as of 2010, more
			 than 900,000,000 breast cancer stamps have been sold in the United
			 States—providing over $73,000,000 for crucial, life-saving research.
			(9)The Breast Cancer
			 Research Stamp recently surpassed the Elvis Presley Stamp to become the
			 all-time best seller for the United States Postal Service.
			(10)In an effort to
			 expand breast cancer research internationally, in 2005, Dr. Bodai introduced
			 the first ever global stamp to raise awareness and funding to
			 conquer the disease worldwide.
			(11)As of 2010, as a direct result of Dr.
			 Bodai’s tireless commitment, over 70 countries have either created their own
			 stamp or are in the process of doing so—making breast cancer research, early
			 detection, and eradication a global health priority.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design, to Dr. Balazs Ernie Bodai in
			 recognition of his many outstanding contributions to the Nation, including a
			 tireless commitment to breast cancer research.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
